COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Senior Judge Overton


ALPHONZO TAYLOR, SR.
                                                                MEMORANDUM OPINION*
v.     Record No. 2674-05-2                                         PER CURIAM
                                                                   MARCH 14, 2006
POCAHONTAS CORRECTIONAL UNIT #13/
 COMMONWEALTH OF VIRGINIA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Alphonzo Taylor, Sr., pro se, on brief).

                 (Robert F. McDonnell, Attorney General; Maureen Riley Matsen,
                 Deputy Attorney General; Peter R. Messitt, Senior Assistant
                 Attorney General; Scott John Fitzgerald, Senior Assistant Attorney
                 General, on brief), for appellee.


       Alphonzo Taylor, Sr. appeals a decision of the Workers’ Compensation Commission

terminating his award of compensation benefits effective April 4, 2005. He contends no credible

evidence supports the commission’s finding that Pocahontas Correctional Unit #13 proved he

was released to return to his pre-injury work. We have reviewed the record and the

commission’s opinion and hold that this appeal is without merit. Accordingly, we affirm the

commission’s decision for the reasons stated by the commission in its final opinion. See Taylor

v. Pocahontas Correctional Unit #13, VWC File No. 215-99-12 (Oct. 6, 2005). We dispense

with oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.